Case: 1:20-cv-00147-GHD-RP Doc #: 11 Filed: 03/26/21 1 of 1 PagelD #: 81

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
CHRISTOPHER JONES PETITIONER
V. NO. 1:20-CV-00147-GHD-RP
STATE OF MISSISSIPPI RESPONDENT
FINAL JUDGMENT

In accordance with the Memorandum Opinion and Order entered today, Respondent’s
motion [9] to dismiss is GRANTED, and the instant habeas corpus petition is hereby

DISMISSED with prejudice. A certificate of appealability is DENIED.

iB
SO ORDERED this, theaXS day of March, 202,

UNITED STATES DISTRICT JUDGE
NORTHERN DISTRICT OF MISSISSIPPI
